United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 21, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-10371
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JIMMY EARL WHITE, JR.,

                                     Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                     USDC No. 3:02-CR-304-ALL-D
                        --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Jimmy Earl White, Jr., has

moved for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).     White has not filed a

response.

     Our independent review of the brief and the record discloses

no nonfrivolous issues in this direct appeal.    Accordingly, the

motion to withdraw is GRANTED, and counsel is excused from



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-10371
                               -2-

further responsibilities herein.   The appeal is DISMISSED.

See 5TH CIR. R. 42.2.